﻿I come before the Assembly representing the Guatemalan nation and its desire to contribute to peace in the world by helping build peace in Central America.
The Guatemalan people, as I pointed out in my statement in this Assembly in 1986, have taken over the conduct of their own history and are determined to travel, step by step, the road leading to the attainment of our own utopia: to make Guatemalan society a profoundly humane society, based on participation and pluralism, in which all inhabitants, without distinction as to race, ideology, social sector or economic status, can contribute actively to the taking of decisions essential to our nation. In order to travel that road, the people have chosen the criteria that we have proposed, and in order to attain our objectives we are making rational use of the available human and material resources.
It is important to emphasize this latter point, because when one seeks to understand the nature of the proposals we have made to our nation and to Central America one finds in all of them a conscious choice of absolute respect for the life of men and the preservation of the natural resources available to us, so that they may serve all Guatemalan families rather than the interests of a single sector. 
The attainment of objectives at the lowest possible cost without compromising our principles is the common denominator of each of the measures we have adopted. We reject the concept that appears to have become widespread in recent decades, that the attainment of objectives justifies loss of human life or the destruction of the infrastructure and of natural resources, which do not belong to any ideology, faction or economic group but rather to the nation.
On the basis of that principle, we have made it our practice in all circumstances to work towards agreement and avoid confrontation. We define consensus as the maximum degree of agreement possible within disagreement and/ even though we exercise legitimate power in taking final decisions, we always make the greatest effort to ensure that those decisions will be the fruit of an extended process of consultation, discussion and the contribution of ideas even by those social, economic or political groups that do not share with us the ideological underpinnings that define the democratic society that we espouse. If at any time we have had to confront any sector, group or faction of our society, it has been because of its intransigence or negative attitude in the search for a common solution for the benefit of the community.
We call this process of seeking a consensus concerted effort. It is a method that some would describe as naive and others as slow or inefficient. But, since we pride ourselves on being familiar with our own history and do not wish to relive it, we well know that all other methods - violence or the exercise of absolute power - have, in the course of our independent life and particularly in the past 20 years, produced only destruction and death without achieving positive results for the benefit of our peoples, which still await a solution to many of their most elementary problems. 
A decision of this nature requires historic courage because it involves a definitive change in many of the traditional attitudes of certain of the leaders of our countries: the temptation to seek absolute power; the rejection of ideological pluralism; party or sectoral fanaticism; the selfishness of the economic interests of families or individualism and, especially, the Impatience that often leads to erroneous decisions to accelerate processes that should develop throughout the life of an entire generation, in the hope that they can be completed successfully within a presidential term of office. Our peoples are tired of being sacrificed to experiment and expect of us, the current leaders of the Central American and American nations and of the nations of the world, a serious, prudent and realistic attitude, so that the path towards the construction of a more humane society will become a one-way street.
Today, democracy and human rights are inseparable concepts. If the restoration of democracy in a nation that has lost it is a difficult task, it is no less difficult to establish respect for human rights in a society that has suffered from a climate of violence.
The constitution of Guatemala, which governs our democracy, accords a primary place to human rights, and my Government has successfully undertaken to guarantee and protect those rights. Those concepts, which guide Guatemala's political conduct, are also fundamental to the policies we advocate at the international level, namely, active neutrality and a Central American parliament.
In defining the concept of active neutrality, particular account should be taken of its political, ideological and methodological aspects, and a due relationship to the legal sphere should be established as appropriate. Some who have commented on this concept have indicated that there can be no active neutrality, because when viewing the concept they take the two words separately; naturally, the word "neutrality," taken in its international context, has its basis in legal language. Our proposal is an integrated concept that would correspond to our international policy and would mean rejecting involvement in armed conflicts and working actively to achieve peace through diplomacy or political action involving concerted effort.
That policy is based on the belief that those efforts should be aimed at achieving agreements and establishing consensus to reduce any chance of confrontation so as to achieve the final objectives at the lowest possible cost. Of course, although we reject armed confrontation, we must recognize that there are problems in our region that could lead to such confrontation. In our history, many of the internal conflicts of our country have been instigated, supported, fomented or, at the very least, tolerated by some neighbouring countries that have  sought to impose their own ideology or to prevent the implantation of a neighbour's political system in their own country. That gravely erroneous course must not be repeated. We must attempt to establish in each country of Central America the conditions necessary for tolerance, pluralism and the free participation of all sectors in the political life of the nation.
If we act within the framework of established norms and in consultation with the people, using the most appropriate machinery to secure their effective and free participation, that will reduce domestic tensions and the chance of conflicts among our countries and inevitably lead to mutual respect, which we are entitled to expect.
Instead of accepting confrontation, we must act to establish methods that allow dialogue to lead to an understanding of our problems and to their solution. That is the meaning of "active neutrality": the rejection of armed conflict and active efforts to secure peace through concerted effort.
An international policy such as the one we have defined, the backbone of which is recognition of the realities peculiar to each country and the search for accords designed to establish regional consensus, requires a permanent instrument for implementation of the proposed method of concerted effort to establish the bases for Central American political unity, which would be the historical consequence, in the medium or longer term, of such a process.
Thus the proposed Central American parliament would be a forum for discussions and the taking of decisions relating to the solution of problems common to all of us or that affect one or more of the region's countries, problems that could threaten generalized conflict and impede the economic and social development of our peoples.
Such a parliament, inspired by the model of the European Parliament, would also seek to make our peoples and the various political and economic social sectors parts of the process of regional integration. It is vitally important that its members be elected directly. That would resolve the problem presented by broad political spread and pluralism and would open the way to proportional representation. At the same time, the proposed system would guarantee respect for the principle of non-interference in the internal affairs of each country. The parliament could even eventually establish a higher-level political body in the form of a presidential commission to give executive validity to agreements reached at the parliamentary level.
A Central American parliament could also complement and strengthen those negotiating formulas that may lead to peace in the region through concerted effort and the setting aside of traditional attitudes of polarity and confrontation.
Concerted effort, active neutrality and a Central American parliament - those are the political instruments that embody our country's position in the context of the present-day reality of Central America and the need to achieve political stability, security and peace in the region.
With those instruments, we seek to inspire a positive and optimistic attitude towards the future without forgetting our geopolitical context and our economic and social problems, and to bring about specific and imaginative solutions to those problems that take both national and regional interests into account. With those concepts, we hope to give the countries of Central America an opportunity to work with all nations interested in our region. We hope to enable them to act together so that with each agreement and each year a further step will be taken towards making the peoples of Central America true protagonists in the historic events we are experiencing.
From the foregoing, it is easy to deduce the short- and medium-term objectives of Guatemala's international policy. The first objective is the initiation of a peace process. Peace in Central America is more than a utopian goal; it is a fundamental necessity in the process of the economic and social development of each country.
Armed groups that use violence in their attempts to wrest political power from constituted Governments provoke armed clashes that are no longer merely modes of political struggle but serious obstacles to the solution of political, economic and social problems. Those struggles, which entail a constant waste of resources, destroy the scant infrastructures of regions that have barely begun the process of modernization, and they compel Governments to allocate vast resources to armed confrontation instead of to the building of broader and more efficient infrastructures that can meet the basic needs of the populations. In such small-scale conflicts the final outcome is less significant than the fact that they prevent the countries involved from consolidating the democracy to which all aspire.
It is obvious that in the situation in Central America, at least in certain ' countries, violence is a major obstacle to the solution of economic and social problems. We are concerned that such violence may increase and become more widespread. The prevention of such a disaster was the goal of the Central American Presidents at the two meetings held in Guatemala, Escruipulas I and II, in which we sought formulas to eliminate the causes of confrontation and lay the foundations for harmonious and fraternal coexistence.
At the last meeting we not only worked to avoid the eventuality to which I have referred; when discussing the proposal contained in the document submitted by the President of Costa Rica, we also lay the foundations for processes to eradicate the causes of problems created by armed conflict that were leading to difficult situations, particularly in some countries.
Thus, in Central America it is not necessary merely to stop war; it is also necessary to begin to construct an infrastructure that would help to institutionalise democracy in the area and guarantee lasting peace and economic and social development. The essential corollary of peace is political stability, which is possible in a pluralistic environment in which all the sectors of society can organize and take part in the major decisions of the nation. My personal idea - and I am sure it is shared by the Guatemalan nation - is that that process can occur only in a democratic society, because that kind of society makes it possible to lower the tensions that lead to polarization and confrontation. In fact, our current experience in Guatemala - like the experience of other Latin American nations - shows that it is possible to solve economic and social problems through political pluralism and the organized participation of the people. If that process is consolidated in the Central American region over an extended period, we shall guarantee the wise use of our resources and their equitable distribution among all the sectors of the population.
But, while stability is necessary for the development of a nation, it is even more necessary for the development of a given region. Therefore, we state that institutionalising the political processes and learning to work together and develop our autonomy of action are factors that will help to make the Central American region stable.
No efforts to achieve peace and political stability can be sustained long enough unless the process of what I have referred to as "concerted effort" becomes institutionalised. That is why the proposal for a Central American parliament has been made - a political institution which would appropriately complement the various economic and cultural organizations that have been developed over recent years in the region, and which would help to create new institutions to strengthen and update the functioning of those earlier institutions.
Those three objectives are absolutely complementary, and we can state that we are on the way to achieving them, having signed the agreement of 7 August this year. The five Central American Presidents, overcoming the regional tradition, resolved their differences and, taking realistic account of the factors and circumstances that have a bearing on the Central American region, reached an agreement which, by its political scope and its potential effects, is in itself an example of concerted effort for the other nations of the world to see; the highest level of agreement possible within disagreement.
The document signed by the Presidents in the quest for a procedure for firm and lasting peace in Central America is truly a logical step towards the achievement of the objectives that I have described. That agreement would not have been possible without the contribution and the efforts of the Latin American countries of the Contadora Group and the unreserved solidarity of the nations of the Support Group. There can be no doubt that those efforts helped to promote an appropriate environment for a thorough discussion, in the various political and economic forums throughout America, of the problems of Central America. That led to the serious and strong endorsement of the expectations opened up by the signing of the "Esquipulas II" agreement.
It is my duty to acknowledge the role played by each of my Central American colleagues in the drawing up of this agreement. I laud the political courage and the historic commitment demonstrated by each of the nations in subscribing to that agreement, notwithstanding all the difficulties that each one of us could face as a result of internal and external opposition. Of course, we could not have taken any decision without the untiring efforts of the Foreign Ministers and their working teams, which made the necessary opening that enabled us to take the decisions at the right time. 
The "Esquipulas ΙΙ" agreement is only a first step on a long road. We cannot proclaim to the world that the mere fact of having signed it has solved all the problems, that peace and stability have been achieved. Far from it: now comes the hard part of this task, because if it was difficult to achieve agreements that seemed quite improbable, it is even more difficult to put them into effect.
We Guatemalans, at any rate, are optimistic, because we believe that we can go a very long way if there is the political will to move ahead. Our peoples back us up. We look forward ardently to peace. We ate tired of suffering. That is why this agreement has encouraged a regional movement for peace, which young people and women have joined. That was the case at the first meeting of Central American First Ladies, held recently in Guatemala. And there will be other cultural and social events during the remainder of the year at which young people will manifest their feelings in this respect.
Today, I appeal to the international community to help us to convert the "Esquipulas II" agreement into concrete reality, so that that process will truly lead to a firm and lasting peace in Central America which will make it possible for us to change, once and for all, the sad destiny that had seemed inevitable for our peoples. There have been certain major achievements in this process already. For example, the interest of many countries in various continents has been aroused in the need to co-operate foe the economic and social development of the region. It has repeatedly been pointed out that it would be most important for this co-operation to be provided to the five Central American countries at the same time as a process of democratisation was being developed. This is the time for the international community to show its solidarity at all levels. I have no doubt that the response to this appeal will be enthusiastic and will enable us to feel that we are not alone in our struggle for a new regional society.
In that sense, we regard the interest of North American public opinion in the problems of Central America as very positive. We know that the people of the United States have a commitment to the cause of democracy and freedom in the world. That is why I wish to repeat here the appeal of the Central Americans for a quest for a bipartisan agreement in the United States in regard to our region.
In order to achieve these objective, it is essential to accept the idea that in the quest for peace and democracy in Central America the agreement by the Presidents is not a point of reference that one can take or leave, but, rather, a point of departure for finding solutions. For the agreement represents what we want, and it is within the framework of that agreement - if it is respected - that the discussion for the achievement of a firm and lasting peace in Central America should be placed.
We Central American Presidents have said what we should do to start, at long last, on the road leading to the realization of our aspirations: real and true democracy, in which all the sectors of the country will contribute and will participate in the taking of those decisions that will enable the political leaders to set up a government that will truly be of, for and by the people.
The alternative is to let the process collapse, or to force us to choose some other path. I do not wish to discuss that here, or even to comment on it, because it is what has always occurred in the countries that do not have the monopoly of force. That is the sad part of the history of the world.
Fortunately, a discussion has now been opened, in which we can talk about the method to change this traditional attitude and can abandon confrontation and move towards concerted political effort.
We Central Americans are aware that our problems are embodied in a world-wide set of problems, and that our imaginative efforts can contribute to the quest for solutions in that context. The subjects of peace in the world deserve our special attention. That is why we look forward with great hope to the attainment by the great Powers of agreements leading to gradual disarmament and the elimination of nuclear weapons and all the risks of the destruction of mankind.
Disarmament and development are two of the problems that weigh most heavily on the contemporary world they must be understood as two distinct processes that are closely related. Each has a separate development and distinct goals. One complements the other. Disarmament complements development by means of the reallocation of financial resources, which can be put to better use in development programmes, particularly the struggle against illiteracy, disease and malnutrition and the eradication of the poverty that afflicts more than two thirds of mankind. We sincerely believe in the need for a new international economic order and will therefore energetically support any effort to restore North-South dialogue·, and we are, of course, working to find new ways for South-South co-operation. I believe this is an area where much remains to be explored. Our role in the Group of 77 will always be to increase awareness of the need for greater and deeper links among developing countries.
The situation of the world economy weighs heavily on the developing countries. What is even more serious, the prospects for their future development are gloomy. This state of affairs obtains despite the internal effort most of our countries have made through adjustment programmes. We are facing an alarming decline in the standard of living of large sectors of our societies, and we meet with a lack of understanding and with selfishness on the part of some of the most privileged sectors.
It is clear that to escape the present deadlock we must make exhaustive efforts and accept sacrifices. Thus, we also need resolute and appropriate co-operation from the developed world. This must be a joint effort by all of us who make up the international community. The debt burden, limited financing and the sharp deterioration in terms of trade are problems we must face together, taking into account principles such as joint responsibility and solidarity.
Subjects such as the establishment of machinery to facilitate the renegotiation of external debt payments and the promotion of agreements among developed countries enabling us to recycle capital in order to modernize our service infrastructure should be the subject of prompt, careful analysis.
I am convinced that we are at the dawn of a new age in the history of mankind, when an awareness of the repercussions of war is making us try to build peace. The greatest responsibility here belongs to those who hold a monopoly of power, for they must let us exercise the sole power we have in good measure; the power of our own convictions.
May God help our international society move in that direction. For then our efforts in Central America could enable us to set a good example, so that other regions, now suffering the consequences of violence and confrontation, might look with hope upon the power of appropriate political agreements to build peace and stability and respond to the call of our peoples for the fulfilment of their own basic needs.
